Case 3:19-cr-00029-GMG-RWT Document 45 Filed 09/30/19 Page 1 of 5 PageID #: 163



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

 UNITED STATES OF AMERICA,

                       Plaintiff,

 v.                                                             Criminal Action No. 3:19-CR-29
                                                                (GROH)

 MICHAEL KENNEDY,

                       Defendant.

                         UNITED STATES’ TRIAL MEMORANDUM
                         REGARDING LAY OPINION TESTIMONY

        Now comes the United States of America, by William J. Powell, United States Attorney

 for the Northern District of West Virginia, by Jarod J. Douglas, Assistant United States Attorney

 for said District and Department of Justice Trial Attorney Christine M. Siscaretti, and files this

 memorandum regarding lay opinion testimony.

        The Indictment charges the defendant with depriving J.H. of the right to be free from the

 use of unreasonable force by one acting under color of law, in violation of 18 U.S.C. § 242.

 During its case-in-chief, the government intends to elicit certain lay opinion testimony from

 multiple law enforcement officers, who were eyewitnesses to the defendant’s use of force against

 J.H.   Specifically, the government intends to ask law enforcement officers who were also

 eyewitnesses to the use of force about their training, experience, and personal observations during

 the incident at issue, and about whether they saw any rationale for the defendant’s use of force.

 Fourth Circuit case law clearly holds that such testimony is both relevant and admissible.




                                                 1
Case 3:19-cr-00029-GMG-RWT Document 45 Filed 09/30/19 Page 2 of 5 PageID #: 164



        In United States v. Perkins, 470 F.3d 150 (4th Cir. 2006), a police officer who kicked an

 arrestee after he had been subdued and was lying on the ground was charged with violating 18

 U.S.C. § 242. At trial, the district court permitted officers who were eyewitnesses to the assault

 to testify that, in their opinion, the defendant’s conduct was “unreasonable” and served no

 “legitimate” law enforcement purpose. Id. at 153. In finding no error on appeal, the Fourth

 Circuit held that the testimony of the eyewitness officers was proper lay opinion testimony

 permitted by Federal Rule of Evidence 701. Id. at 155-57. Rule 701, the court noted, “permits

 a lay witness to give opinion testimony that is ‘(a) rationally based on the perception of the witness,

 (b) helpful to a clear understanding of the witness’ testimony or the determination of a fact in issue,

 and (c) not based on scientific, technical, or other specialized knowledge within the scope of Rule

 702.’” Id. at 155 (quoting Fed. R. Evid. 701). Applying Rule 701 to the challenged testimony,

 the court held that “[b]ecause their testimony was framed in terms of their eyewitness observations

 and particularized experience as police officers, we have no trouble finding their opinions were

 admissible under Rule 701.” Id. at 156. Similarly, the Seventh and Eleventh Circuits have

 allowed testimony that offers the witness’ personal opinion as to whether the defendant’s use of

 force was appropriate, including some questions which incorporate the term “reasonable”

 “unjustified,” “unwarranted,” “improper,” “excessive” or “inappropriate,” where the opinion was

 based upon a witness’s personal observations of the incident. See United States v. Umbach, 708

 Fed.Appx. 533, 545 (11th Cir. 2017) (finding no violation of Rule 701(c) where officer eyewitness

 was permitted to testify that he had not “seen anything that ‘justified [defendant’s] use of force”);

 United States v. Myers, 972 F.2d 1566, 1577-78 (11th Cir. 1992) (holding officer eyewitness’

 testimony that “based on [the witness’] knowledge of the standard and proper police procedures”


                                                   2
Case 3:19-cr-00029-GMG-RWT Document 45 Filed 09/30/19 Page 3 of 5 PageID #: 165



 the defendant’s use of a stun gun against the victim . . . was not “reasonable force” properly

 admitted, but that similar testimony from another police eyewitness that the defendant’s use of

 force was “unjustified” lacked proper foundation because it was not elicited “in the context of the

 prevailing standards of police behavior” with which the witness was familiar); United States v.

 Smith, 811 F. 3d 907, 909 (7th Cir. 2016) (rejecting Rule 701 challenge to testimony of eyewitness

 officers that defendant’s use of force was “excessive,” “unreasonable” “unjustified because [victim

 arrestees] weren’t resisting”).

        In contrast, the Fourth Circuit, also in Perkins, found that the district court had erred when

 it admitted testimony about the reasonableness of the defendant’s actions from law enforcement

 witnesses, including a use of force trainer, who were not eyewitnesses to the event at issue.

 Specifically, under those circumstances, the Court found that such testimony, which was elicited

 in response to hypothetical questions based on second-hand accounts, did not satisfy Rule 701’s

 personal knowledge requirement. Id., citing United States v. Glenn, 312 F.3d 58, 67 (2d Cir.

 2002) (drug dealer’s testimony that the defendant must have been carrying a gun was erroneously

 admitted under Rule 701 because the witness lacked first-hand knowledge); Washington v. Dep’t

 of Transp., 8 F.3d 296, 300 (5th Cir. 1993) (“Under the Federal Rules of Evidence, speculative

 opinion testimony by lay witnesses-i.e., testimony not based upon the witness’s perception - is

 generally considered inadmissible.”). Instead, the Court held that the testimony from witnesses

 who did not observe the incident was “similar, if not indistinguishable” from expert testimony

 pursuant to Federal Rule of Evidence 702 and thus had been improperly admitted as lay testimony.

 Id., citing United States v. Mohr, 318 F.3d 613, 623-24 (4th Cir.2003) (admitting expert testimony




                                                  3
Case 3:19-cr-00029-GMG-RWT Document 45 Filed 09/30/19 Page 4 of 5 PageID #: 166



 on the reasonableness of the defendant’s use of force when the expert did not observe the

 defendant’s actions but instead gave his opinion in response to abstract questions).

        In the case at issue, the government submits that testimony from eyewitness law

 enforcement officers about their training, experience, and personal observations during the

 incident at issue and about whether they saw any rationale for the defendant’s use of force is

 relevant and admissible as lay opinion testimony pursuant to Fourth Circuit case law. 1


                                                        Respectfully submitted,

                                                        WILLIAM J. POWELL
                                                        UNITED STATES ATTORNEY

                                                By:     /s/ Jarod J. Douglas
                                                        Jarod J. Douglas
                                                        Assistant United States Attorney

                                                        /s/ Christine M. Siscaretti
                                                        Christine M. Siscaretti
                                                        Trial Attorney




 1
   The government, of course, will not seek to elicit any testimony, lay or expert, that directly states
 whether the defendant’s use of force met the constitutional standard of “objective reasonableness”
 articulated by the Supreme Court in Graham v. Connor, 109 S.Ct. 1865 (1989), as courts have
 consistently found such testimony to be inadmissible because it states a legal conclusion. See
 Perkins, 470 F.3d at 159 (holding that no witness may testify to “the baseline legal conclusion of
 reasonableness”); United States v. Williams, 343 F.3d 423, 435 (5th Cir. 2003) (“reasonableness
 under the Fourth Amendment or Due Process Clause is a legal conclusion”); Peterson v. City of
 Plymouth, 60 F.3d 469, 475 (8th Cir. 1995) (holding expert testimony as to “the reasonableness of
 the officers’ conduct in light of Fourth Amendment standards” inadmissible as a legal conclusion).


                                                   4
Case 3:19-cr-00029-GMG-RWT Document 45 Filed 09/30/19 Page 5 of 5 PageID #: 167



                                CERTIFICATE OF SERVICE

        I, Jarod J. Douglas, Assistant United States Attorney for the Northern District of West

 Virginia, hereby certify that on the 30th day of September 2019, the foregoing UNITED STATES’

 TRIAL MEMORANDUM REGARDING LAY OPINION TESTIMONY was electronically filed

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to the following:

                                   Byron Craig Manford, Esq.
                                         PO Box 3021
                                    Martinsburg, WV 25402
                                     Counsel for Defendant

                                                           /s/ Jarod J. Douglas
                                                           Jarod J. Douglas
                                                           Assistant United States Attorney




                                                5
